Simon, J.,

delivered the opinion of the court.
This case presents no question of any importance. The facts of possession, necessary to maintain this action, have been clearly and satisfactorily proven; and it cannot be doubted, that an agent may possess for his principal, particularly when, as in this case, he has been specially appointed for that purpose ; qui facit per alium, facit per se.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.